UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 14 Notes to financial statements page 20 Trustees and officers page 31 For more information page 36 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the 12-month period ended October 31, 2007; however, stocks still posted a strong gain of 14.56%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital by normally investing at least 80% of its assets in stocks of U.S. and foreign health sciences companies. Over the last twelve months ► Health care stocks did well, but trailed the broader market. ► Life sciences tools and services, health care equipment and supplies, and health care services and providers rallied nicely, while pharmaceutical and biotechnology stocks produced more modest returns. ► The Fund underperformed the Russell 3000 Health Care Index because of its investment in Aveta, Inc., a privately held managed health care company that declined sharply. Top 10 issuers Merck & Co., Inc. 4.4% Cardinal Health, Inc. 3.1% Shire Plc 4.3% Novartis AG 3.0% Abbott Laboratories 4.2% Bayer AG 2.9% Gilead Sciences, Inc. 3.8% Thermo Fisher Scientific, Inc. 2.8% Inverness Medical Innovations, Inc. 3.3% Aetna, Inc. 2.4% As a percentage of net assets on October 31, 2007. 1 Managers report John Hancock Health Sciences Fund In December, Timothy E. Keefe assumed management responsibilities for the Fund, replacing Jon D. Stephenson who left the firm to pursue other opportunities. Tim Keefe is chief equity officer of MFC Global Investment Management (U.S.), LLC and portfolio manager of several John Hancock equity funds. What follows is Jon Stephensons comments on the fiscal year and Tim Keefes outlook. Health care stocks made good headway during the year ended October 31, 2007, benefiting from favorable demographic trends, positive earnings growth and strong merger and acquisition activity, especially during the first half of the period. The sector, however, lagged the broader market, with the Russell 3000 Healthcare Index returning 11.21% for the year compared to 14.56% for the Standard & Poors 500 Index. Life sciences tools and services, health care equipment and supplies and health care providers and services led advances in the health care sector. Biotechnology and pharmaceutical gains were more modest, lagging both the sector index and broader market. Health care stocks made the bulk of their advances in the first six months of the period, then fell behind during the second half as mergers and acquisitions slowed. In addition, pharmaceuticals, which represent about 45% of the Russell 3000 Healthcare Index, took a breather after a strong run in the first half. Although health care stocks SCORECARD INVESTMENT PERIODS PERFORMANCEAND WHATS BEHIND THE NUMBERS Theratechnologies ▲ Strong earnings growth driven by companys treatment for sunken skin caused by HIV lipo-atrophy Aveta ▼ Earnings shortfall; investor concerns about companys debt obligations; halt in trading Amgen ▼ Safety concerns and reimbursement issues around key product 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Timothy E. Keefe, CFA Health care stocks made good headway during the year ended October 31, 2007, benefiting from favorable demographic trends, positive earnings growth and strong merger and acquisition activity benefited from the Federal Reserves decision to lower key short-term interest rates in September, they did not rebound as much as more economically sensitive sectors. Performance review For the 12 months ended October 31, 2007, John Hancock Health Sciences Funds Class A, Class B and Class C shares returned 8.91%, 8.14% and 8.12%, respectively, at net asset value. During the same period, the average Morningstar, Inc. specialty/ health fund returned 12.90% . 1 Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. The Fund underperformed the Russell index and Morningstar peer group average largely because of a sizable investment in a single stock: Aveta, Inc., a privately held managed health care company with a strong market presence in Puerto Rico. Aveta took a sharp downturn early in 2007 after pre-announcing disappointing fourth quarter 2006 earnings numbers, triggering concerns the company might not be able to meet its debt obligations. The stock subsequently stopped trading. We later further wrote down the value of the holding in the portfolio, based on our analysis of the companys financial outlook. In addition, some non-health care holdings, which had been added for diversification purposes, hurt performance early in the reporting period. We eliminated these names. Finally, below-average stakes and disappointing returns from health care providers and services as well as from life sciences tools and services hampered relative performance as both subsectors posted very strong gains. Health Sciences Fund 3 Biggest winners from pharmaceuticals Our focus on innovative biotechnology, pharmaceutical and medical device companies with strong growth prospects resulted in outsized gains from a number of individual stocks. Among the standouts were Bayer AG, Theratechnologies, Inc. and Shire Plc. Bayer, a German-based chemicals conglomerate, climbed sharply, fueled by its growing emphasis on pharmaceuticals, following the 2006 acquisition of drug giant Schering. Theratechnologies, a small Canadian biotechnology company, soared, driven by strong prospects related to its treatment for HIV lipo-atrophy, a condition resulting in fat redistribution and sunken skin. Shire, a specialty pharmaceutical company in the United Kingdom, also rallied nicely, benefiting from strong earnings growth, approval for its next-generation treatment for Attention Deficit Hyperactivity Disorder (ADHD) and a promising new product pipeline. Other top pharmaceutical gainers included Auxilium Pharmaceuticals, Inc., which climbed after receiving positive clinical data for a product in development as well as a patent for a key hormone product which removed the near-term threat of generic competition. Standouts in equipment, biotech and services In the health care equipment and supplies group, Inverness Medical Innovations, Inc., a diagnostics company, rallied sharply, driven by pos itive financial performance as well as some acquisitions that broadened its cardiovascular capabilities. Hologic, Inc., which sells digital mammography equipment, also benefited from an acquisition as well as from strong demand for its products. In biotech, Gilead Sciences, Inc., which focuses on HIV drug treatments, climbed nicely amid growing demand for its products. Medco Health Solutions, Inc., a pharmaceuticals benefits manager, was another winner, thanks to both industry-wide prescription growth and the companys increased penetration of the higher margin mail order and generic businesses. INDUSTRY DISTRIBUTION 2 Pharmaceuticals 33% Biotechnology 20% Health care equipment 16% Managed health care 4% Health care supplies 4% Health care distributors 3% Health care services 3% Diversified chemicals 3% Electronic equipment manufacturers 3% Health care technology 3% Health care facilities 2% Systems software 1% Disappointments from missed expectations Some stocks did not perform as expected. Among the pharmaceuticals that fell short was Santarus, Inc., which makes a protein pump inhibitor for treating ulcers. It reported disappointing earnings that overshadowed sales growth, while Health Sciences Fund 4 Inyx, Inc., which specializes in drug delivery technologies, dropped sharply after a management buyout fell through. We sold both names as their outlooks weakened, but kept our stake in Novartis AG, a Swiss-based pharmaceuticals company. Novartis suffered from unexpected events, including the Food and Drug Administrations decision to remove Zelnorn, a gastrointestinal treatment, from the market; a delay in the approval of a new diabetes treatment; and earlier-than-expected generic competition for a key hypertension product. We held on, believing that the companys strong pipeline of products in development could help attract renewed investor attention. In biotech, detractors included Amgen, Inc. and Panacos Pharmaceuticals, Inc. Amgen sunk amid growing safety concerns related to its Epogen product, which stimulates red blood cell growth. Panacos fell as investors worried about the companys ability to solve formulation issues related to its promising new HIV treatment, leading us to sell the position. We also lost some ground from having an underweight early in the year in life sciences tools and services, as the industry posted sharp gains fueled by excitement around molecular diagnostics as well as acquisitions in the group. Our focus on innovative biotechnology, pharmaceutical and medical device companies with strong growth prospects resulted in outsized gains from a number of individual stocks. Cautious optimism We remain optimistic about the longer-term prospects of the names we own. The Fund has a bias toward companies that we think are particularly well positioned for growth because of the number of innovative products and services they offer or have in development. Many of these stocks are also selling at attractive levels relative to their intrinsic (or true) value. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2007. Health Sciences Fund 5 A look at performance For the periods ended October 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 10-1-91 3.46% 10.12% 7.37%  3.46% 61.94% 103.54%  B 3-7-94 3.95 10.20 7.31  3.95 62.49 102.56  C 3-1-99 7.28 10.47  6.31% 7.28 64.49  70.02% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.53%, Class B  2.23%, Class C  2.23% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Health Sciences Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Health Sciences Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 10-31-97 $20,256 $20,256 $20,754 $19,860 C 3-1-99 17,002 17,002 14,009 14,402 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Healthcare Index  Index 1  is a capitalization-weighted index composed of companies involved in medical services or health care. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index 1 figure as of closest month end to inception date. Health Sciences Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,037.20 $7.71 Class B 1,000.00 1,033.40 11.29 Class C 1,000.00 1,033.40 11.28 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Health Sciences Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2007, with the same investment held until October 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-07 on 10-31-07 period ended 10-31-07 1 Class A $1,000.00 $1,017.64 $7.63 Class B 1,000.00 1,014.10 11.18 Class C 1,000.00 1,014.11 11.17 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.50%, 2.20% and 2.20% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Health Sciences Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-07 This schedule is divided into three main categories: common stocks, warrants and short- term investments. Common stocks and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 94.75% (Cost $156,384,965) Biotechnology 20.55% Acorda Therapeutics, Inc. (I) 116,150 2,354,360 Amgen, Inc. (I) 19,550 1,136,050 BioMarin Pharmaceutical, Inc. 127,000 3,521,710 Biosphere Medical, Inc. (I) 178,600 778,696 Celgene Corp. (I) 36,600 2,415,600 CytRx Corp. (I)(L) 343,000 1,296,540 Enzo Biochem, Inc. (I)(L) 81,500 986,965 Exelixis, Inc. (I) 148,000 1,628,000 Genentech, Inc. (I) 49,400 3,662,022 Genzyme Corp. (I) 13,900 1,055,983 Gilead Sciences, Inc. (I) 165,300 7,635,207 Isis Pharmaceuticals, Inc. (I)(L) 101,100 1,781,382 OSI Pharmaceuticals, Inc. (I) 89,200 3,708,044 PDL BioPharma, Inc. (I) 46,100 977,320 Qiagen NV (Netherlands) (F)(I) 68,000 1,600,720 Regeneration Technologies, Inc. (I) 303,400 3,219,074 Rosetta Genomics Ltd. (Israel) (F)(I) 83,933 587,531 Theratechnologies, Inc. (Canada) (F)(I) 259,920 3,136,116 Diversified Chemicals 2.88% Bayer AG (Germany) (C) 69,800 5,821,870 Electronic Equipment Manufacturers 2.78% Thermo Fisher Scientific, Inc. 95,400 5,610,474 Health Care Distributors 3.10% Cardinal Health, Inc. 92,000 6,258,760 Health Care Equipment 16.19% Accuray, Inc. (I) 86,400 1,736,640 ArthroCare Corp. (I) 27,800 1,802,552 Electro-Optical Sciences, Inc. (I) 225,000 1,190,250 Electro-Optical Sciences, Inc. (I)(K) 43,860 232,019 Gen-Probe, Inc. (I) 31,100 2,177,622 Hologic, Inc. (I)(L) 55,550 3,773,512 Hospira, Inc. (I) 81,200 3,355,996 See notes to financial statements Health Sciences Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Equipment (continued) Medco Health Solutions, Inc. (I) 36,150 $3,411,837 Neurometrix, Inc. (I)(L) 200,200 1,721,720 OraSure Technologies, Inc. (I) 101,000 916,070 SenoRx, Inc. (I) 157,120 1,425,078 SonoSite, Inc. (I)(L) 85,000 2,991,150 Thoratec Corp. (I) 207,800 4,149,766 Zoll Medical Corp. (I) 155,000 3,791,300 Health Care Facilities 2.41% Assisted Living Concepts, Inc. (I) 120,000 1,056,000 Capital Senior Living Corp. (I) 151,000 1,349,940 DaVita, Inc. (I) 17,450 1,137,566 Sun Healthcare Group, Inc. (I) 81,180 1,311,057 Health Care Services 2.87% Aveta, Inc. (B)(I)(S) 752,790 4,140,345 Eurand NV (Netherlands) (F)(I) 119,750 1,646,563 Health Care Supplies 3.97% Inverness Medical Innovations, Inc. (I) 30,650 1,841,759 Inverness Medical Innovations, Inc. (I)(K) 81,800 4,915,362 Northstar Neuroscience, Inc. (I) 94,190 1,248,018 Health Care Technology 2.57% AMAG Pharmaceuticals, Inc. (I)(L) 58,300 3,809,905 Heartware Ltd. (Australia) (F)(I)(K) 1,835,000 1,373,330 Managed Health Care 4.29% Aetna, Inc. 85,550 4,805,343 WellPoint, Inc. (I) 48,575 3,848,597 Pharmaceuticals 32.52% Abbott Laboratories 155,400 8,487,948 Altus Pharmaceuticals, Inc. (I)(L) 118,000 1,633,120 Anesiva, Inc. (I) 194,250 1,159,672 Auxilium Pharmaceuticals, Inc. (I) 75,200 1,986,032 Barr Pharmaceuticals, Inc. (I) 54,800 3,141,136 BioMimetic Therapeutics, Inc. (I) 144,000 1,982,880 Cubist Pharmaceuticals, Inc. (I) 40,350 944,190 Endo Pharmaceuticals Holdings, Inc. (I) 120,500 3,530,650 ImClone Systems, Inc. (I) 65,200 2,813,380 Inspire Pharmaceuticals, Inc. (I) 519,500 3,241,680 Medicis Pharmaceutical Corp. (Class A) 69,350 2,059,002 Merck & Co., Inc. 151,950 8,852,607 Novartis AG (ADR) (Switzerland) (F) 113,500 6,034,795 Paladin Labs, Inc. (Canada) (F)(I) 117,100 1,245,220 Roche Holding AG (Switzerland) (F) 17,250 2,944,702 Schering-Plough Corp. 99,650 3,041,318 Sepracor, Inc. (I) 89,000 2,451,060 See notes to financial statements Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Pharmaceuticals (continued) Shire Plc (ADR) (United Kingdom) (F) 114,250 $8,585,888 Vertex Pharmaceuticals, Inc. (I) 46,450 1,502,193 Systems Software 0.62% SXC Health Solutions Corp. (Canada) (F)(I) 79,100 1,260,854 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 6,579 0 Interest Par value Issuer, description, maturity date rate Value Short-term investments 12.07% (Cost $24,368,239) Joint Repurchase Agreement 4.88% Joint Repurchase Agreement with Barclays Plc dated 10-31-07 at 4.550% to be repurchased at $9,853,245 on 11-1-07, collateralized by $9,360,748 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-27 (valued at $10,049,040, including interest) 4.550% $9,852 9,852,000 Shares Cash Equivalents 7.19% John Hancock Cash Investment Trust (T)(W) 14,516,239 14,516,239 Total investments (Cost $180,753,204) 106.82% Other assets and liabilities, net (6.82%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights ADR American Depositary Receipt (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $4,140,345 or 2.05% of the Funds net assets as of October 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Funds Value as of Issuer, description date cost net assets October 31, 2007 Electro-Optical Sciences, Inc. 10-31-06 $250,002 0.11% $232,019 Heartware Ltd. 6-13-07 926,987 0.68% 1,373,330 Inverness Medical Innovations, Inc. 8-17-06 2,474,450 2.44% 4,915,362 Total 3.23% (L) All or a portion of this security is on loan as of October 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,140,345 or 2.05% of the Funds net assets as of October 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Health Sciences Fund 13 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $166,236,965) including $14,378,478 of securities loaned (Note 1) $201,082,048 Investments in affiliated issuers, at value (cost $14,516,239) 14,516,239 Total investments, at value (cost $180,753,204) Foreign currency at value (cost $471) 472 Receivable for investments sold 3,423,843 Receivable for shares sold 166,385 Dividends and interest receivable 161,701 Other assets 19,944 Total assets Liabilities Due to custodian 430,544 Payable for investments purchased 1,445,983 Payable for shares repurchased 536,880 Payable upon return of securities loaned (Note 1) 14,516,239 Payable to affiliates Management fees 422,260 Distribution and service fees 14,136 Other 57,186 Other payables and accrued expenses 113,015 Total liabilities Net assets Capital paid-in 148,093,108 Accumulated net realized gain on investments, options written and foreign currency transactions 18,901,325 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 34,847,606 Accumulated net investment loss (7,650) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($140,163,191 ÷ 3,423,961 shares) $40.94 Class B ($50,186,441 ÷ 1,420,769 shares) 1 $35.32 Class C ($11,484,757 ÷ 325,118 shares) 1 $35.32 Maximum offering price per share Class A 2 ($40.94 ÷ 95%) $43.09 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Health Sciences Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $65,669) $1,087,640 Securities lending 464,891 Interest 373,898 Total investment income Expenses Investment management fees (Note 2) 1,745,838 Distribution and service fees (Note 2) 1,181,253 Transfer agent fees (Note 2) 726,458 Accounting and legal services fees (Note 2) 30,634 Printing fees 59,428 Custodian fees 56,220 Blue sky fees 46,287 Professional fees 35,388 Interest expense on securities sold short 16,567 Trustees fees 10,120 Securities lending fees 6,713 Miscellaneous 22,383 Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 28,416,791 Options written (19,924) Foreign currency transactions (75,528) Change in net unrealized appreciation (depreciation) of Investments (8,962,736) Short sales 323,387 Translation of assets and liabilities in foreign currencies 3,572 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Health Sciences Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-06 10-31-07 Increase (decrease) in net assets From operations Net investment loss ($2,953,448) ($2,010,860) Net realized gain 67,227,102 28,321,339 Change in net unrealized appreciation (depreciation) (48,454,481) (8,635,777) Increase in net assets resulting from operations Distributions to shareholders From net realized gain Class A (15,429,832) (32,669,792) Class B (13,896,965) (17,818,136) Class C (1,898,067) (3,156,263) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 289,892,845 252,413,186 End of year 1 1 Includes accumulated net investment loss of $7,650 and $7,650, respectively. See notes to financial statements Health Sciences Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.38) (0.47) (0.49) (0.35) (0.26) Net realized and unrealized gain on investments 5.50 3.90 7.93 3.44 3.79 Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $117 $125 $149 $158 $140 Ratio of net expenses to average net assets (%) 1.67 1.57 1.56 1.52 1.55 Ratio of gross expenses to average net assets (%) 1.67 1.57 1.58 4 1.53 4 1.55 Ratio of net investment loss to average net assets (%) (1.04) (1.08) (1.06) (0.78) (0.67) Portfolio turnover (%) 95 54 50 5 93 87 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the period shown. 4 Does not take into consideration expense reductions during the period shown. 5 Excludes merger activity. See notes to financial statements Health Sciences Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.59) (0.72) (0.75) (0.61) (0.47) Net realized and unrealized gain on investments 5.11 3.62 7.27 3.11 3.30 Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $154 $134 $124 $80 $50 Ratio of net expenses to average net assets (%) 2.37 2.27 2.26 2.22 2.25 Ratio of gross expenses to average net assets (%) 2.37 2.27 2.28 4 2.23 4 2.25 Ratio of net investment loss to average net assets (%) (1.74) (1.77) (1.76) (1.49) (1.38) Portfolio turnover (%) 95 54 50 5 93 87 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the period shown. 4 Does not take into consideration expense reductions during the period shown. 5 Excludes merger activity. See notes to financial statements Health Sciences Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.59) (0.72) (0.75) (0.61) (0.46) Net realized and unrealized gain on investments 5.11 3.62 7.27 3.11 3.29 Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $13 $13 $17 $14 $11 Ratio of net expenses to average net assets (%) 2.37 2.27 2.26 2.22 2.25 Ratio of gross expenses to average net assets (%) 2.37 2.27 2.28 4 2.23 4 2.25 Ratio of net investment loss to average net assets (%) (1.73) (1.78) (1.76) (1.49) (1.37) Portfolio turnover (%) 95 54 50 5 93 87 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the period shown. 4 Does not take into consideration expense reductions during the period shown. 5 Excludes merger activity. See notes to financial statements Health Sciences Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
